DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           FENTON WILLIAMS,
                               Appellant,

                                     v.

              CITIZEN PROPERTY INSURANCE COMPANY,
                            Appellee.

                              No. 4D19-412

                           [November 27, 2019]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jeffrey R. Levenson, Judge; L.T. Case
No. CACE-18-006507 (09).

    Alex Stern of Litigation & Recovery Law Center, PL, North Miami Beach,
for appellant.

  Scot E. Samis and Christopher Shand of Traub Lieberman Straus &
Shrewsberry LLP, St. Petersburg, for appellee.

PER CURIAM.

   A homeowner, Fenton Williams, appeals an order compelling appraisal.
The homeowner argues in part that the trial court applied the wrong
standard in determining whether the insurance company waived its right
to appraisal. The insurance company acknowledges that the trial court
mistakenly concluded that the insurer could not invoke appraisal until
coverage was determined but argues that we should affirm for other
reasons. We reverse and remand for the trial court to reconsider this issue
under the correct standard.

   At the insurance company’s invitation, the trial court relied on Florida
Insurance Guaranty Association, Inc. v. Martucci, 152 So. 3d 759 (Fla. 5th
DCA 2014), and reasoned that the company could not have waived
appraisal by taking inconsistent action until after coverage was resolved.
Martucci addresses an insured’s right to appraisal. An insured cannot
seek appraisal until coverage is determined. An insurer, however, can
invoke appraisal and still retain a coverage defense. See State Farm Fire
& Cas. Co. v. Licea, 685 So. 2d 1285, 1288 (Fla. 1996); Liberty Am. Ins. Co.
v. Kennedy, 890 So. 2d 539, 541–42 (Fla. 2d DCA 2005) (recognizing that
“submission of the claim to appraisal does not foreclose Liberty American
from challenging an element of loss as not being covered by the policy”).
On appeal, the insurance company agrees that it could have invoked
appraisal earlier.

    Because the trial court mistakenly believed that the insurer had to
await determination of coverage, the court did not rule on the homeowner’s
full waiver argument. Accordingly, we reverse and remand for the trial
court to reconsider whether the insurer’s actions in this case amount to
waiver.

LEVINE, C.J., GROSS, and FORST, JJ., concur.

                           *        *          *

   Not final until disposition of timely filed motion for rehearing.




                                   -2-